         Case 1:21-cv-00023-JRH-BKE Document 2 Filed 02/11/21 Page 1 of 4



                                                                                                             * •   r\

                           IN THE UNITED STATES DISTRICT COURT                               U.S.P'-'"                  -•Ja i

                                SOUTHERN DISTRICT OF GEORGIA
                                           AUGUSTA DIVISION


JOHN WILLIE POWELL,                                      )
                                                         )
                  Movant,                                )
                                                         )
V.                                                       ) CrimNo. l:19-cr-00024-JRH-BKE-3
                                                         )
UNITED STATES OF AMERICA,                                )
                                                         )
                 Respondent.                             )

     MOTION FOR LEAVE TO FILE OUT-OF-TIME MOTION UNDER 28 U.S.C. $ 2255
                     TO VACATE.SET ASIDE. OR CORRECT SENTENCE


         COMES Movant, JOHN WILLIE POWELL(“Powell”), appemngprose, and in support of

this motion would show as follows:


                                     L RELEVANT BACKGROUND


         On February 6,20129, agrandjury sitting in the United States District Court for the Southern

District of Georgia, Augusta Division, returned a twelve(12)count Indictment charging Powell and

two(2)other co-defendants. See Doc. 3.‘ Count 1 charged Powell with Conspiracy to Distribute 50

Grams or More ofMethamphetamine, in violation of21 U.S.C. §§ 846 and 841(a)(1).M Counts3-5,

7, 9, and 11 charged Powell with Distribution of Methamphetamine, in violation of 21 U.S.C. §

841(a)(1). 7c/. The Indictment also containedaForfeiture Allegation pursuant to 18 U.S.C. § 924(d),

21 U.S.C. § 853(p), and 28 U.S.C. § 2461(c). Id.

        On June 19, 2019, a Guilty Plea Hearing was held and Powell entered a guilty plea as to

Count 11 of the Indictment, pursuant to a written Plea Agreement. See Docs. 60, 62.


       ''Doc.'’ refers to the Docket Report in the United States District Court for the Southern District of Georgia,
Augusta Division in Criminal No. 1:19-cr-00024-JRH-BKE-3. which is followed by the Docket Entr}' Number.

                                                         1
       Case 1:21-cv-00023-JRH-BKE Document 2 Filed 02/11/21 Page 2 of 4



       On November 25,2019,Powell was sentenced to a term of97 months’ imprisonment,5 years

ofSupervised Release, no Fine or Restitution, and a Mandatory Special Assessment Fee of$100.00.

Id. Judgment in this case was issued on November 27, 2019. See Doc. 79.

                                          n. REQUEST


       With regard to this request for extension, Powell states that;

       1.     Powell is filing pro se.

       2.     Powell’s judgment of conviction became final when the time during which he could
              have appealed expired. See Section 2255(f)(1). The Judgment in this case was issued
              on November 27, 2019, hence, the time to appeal expires 14 days after entry of
              judgment. SeeFed.KApp.P.4(b). His Motion Under 28 U.S.C.§ 2255 to Vacate, Set
              Aside, Or Correct Sentence(“§ 2255 Motion”) should have been filed on or before
              December 11, 2020.

       3.     Powell has been drafting his § 2255 Motion since October 2020 but due to the
              COVED-19 pandemic, Powell’s has very limited, barely any, resources needed to
              prepare his motion. Further, in November 2020, Powell was moved from FCI
              Tallahassee to FCI Butner Medium II on December 22, 2020. Therefore, additional
              time is necessary to prepare his § 2255 Motion.

       3.      There will be no prejudice to the Court in granting this request for extension oftime
              to file a § 2255 Motion.

       4.      This motion is made in good faith, and not merely for purposes of delay.

       Based on the above,Powell respectfully requests at this Court considers Powell’s out-of-time

§ 2255 Motion and rule on its merits.




                                                2
       Case 1:21-cv-00023-JRH-BKE Document 2 Filed 02/11/21 Page 3 of 4




                                          Respectfully submitted,




Dated: February _j_, 2021
                                          JOHN WILLIE POWELL
                                          REG. NO. 23026-021
                                          FCIBUTNER MEDIUM E
                                          FEDERAL CORR. INSTITUTION
                                          P.O. BOX 1500
                                          BUTNER, NC 27509
                                          Appearing Pro Se




                                      3
                                          Case 1:21-cv-00023-JRH-BKE Document 2 Filed 02/11/21 Page 4 of 4



                                                                                            ‘V /,'i




                                                                                                      fatlt I
                                                                                                                <>•1 fill mil
                                                                                                                     30901
                                                                                                                                            I2
              UNITEDSTATE5                                                                                                             03        a

                                                                                                                                            If
                                                                                                                                            1=5.
              POSTAL SERVICE.                                                                                                               |s
                                                                                                                                            58
                                                                                                                                            II
                                                                                                                                                 %
                                                                                          JOHN WILLIE POWELL                                56
                                                                                          REG. NO.23026-021
                                                                                          FCIBUTNER MEDIUM E                                £


RIORITY                                                                                   BUTOER,NC 27500
                                                                                                                                            £

                                                                                                                                            13
 MAIL                                                                               TO:
                                                                                                             John E. Triplet
                                                                                                         Acting Clerk ofCourt
                                                                                                                                            8®
                                                                                                                                            ■2^
                                                                                                                                            U
                                                                                                         U. S. District Court               a
                                                                                                         Southern District of Georgi  la
                                                                                                                                            .2
                                                                                                                                            •D
                                                                                                        Augusta Division
                                                                                                        600 James Brown Boulevard           II
of delivery specified*                                                          V                       Augusta, GA 30901                        .»
                                                                                                                                                 O)


3 TRACKING™ included to many major                                                                                                               O)

national destinations,                                                                                                                           s
                                                                                                                                                 u

                                                                                                                                TO:
ed international insurance,                                                                                                                 os

up available.*                                                                                                                              jgS
                                                                                                                                            Z s
                                                                                                                                            ora
r supplies online.*                                                                                                                              !?
                                                                                                                                            0) o

1 used internationally, a customs                           To schedule free                                                                iJ
iration label may be required,                              Package Pickup,
                                                            scan the QR code.
nestle only                                                                                                                                 M S3
                                                                                                                                            ~ ra
                                                                                                                                            ?.o
                                                                                                                 !                          *rri’>
                                                                                                                                                 <Q
                                                                                                                                            a o
                                                                                                                                                 XI
                                                                                                          EXPECTED DELIVERY DAY: 02/05/21
                                                                 m                                              I’JSPS TRACKING® NUMBER
                                                                                                                                                 >t




                                                                                                                                                 8
                                                                                                                                                 3
                                 EP14F Oct 2018
000010000U                       00:121/2x91/2             USPS.COM/PICKUP
